UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ALROY RICHARDS,
                                                               NOT FOR PUBLICATION
                               Plaintiff,
                                                             MEMORANDUM & ORDER
- against -                                                   19-CV-2043 (PKC) (RML)

ALLIED UNIVERSAL SECURITY,
HILLSIDE MANOR REHABILITATION,
NYS DIVISION ON HUMAN RIGHTS, and
EQUAL EMPLOYMENT OPPORTNITY
COMMISSION,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         On April 3, 2019, Plaintiff Alroy Richards (“Plaintiff”) filed this pro se action alleging

employment discrimination and violations of a battery of federal and state laws. (See generally

Complaint, Dkt. 1.) Plaintiff’s claims relate to his work for Allied Universal Security (“AUS”),

which employed Plaintiff to serve as a security officer at Hillside Manor Rehabilitation for five

months in 2017. (Id. at ECF 1 6–7.) Currently before the Court is Plaintiff’s request to proceed in

forma pauperis. (In Forma Pauperis Application (“IFP App.”), Dkt. 2.) For the reasons set forth

below, the Court denies Plaintiff’s application.

         Under 28 U.S.C. § 1914(a), the base filing fee to commence a civil action is $350. Section

1914(b) provides that the Clerk of Court shall collect additional fees as prescribed by the Judicial

Conference of the United States, which currently imposes an additional $50 administrative fee. 28

U.S.C. § 1914(b). Thus, the total fee to commence a civil action is $400. The Court may waive

this filing fee, i.e., grant in forma pauperis status, upon finding that a plaintiff is indigent. See 28



         1
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.
U.S.C. § 1915(a)(1); see also Cuoco v. U.S. Bureau of Prisons, 328 F. Supp. 2d 463, 467 (S.D.N.Y.

2004). The question of whether a plaintiff qualifies for in forma pauperis status is within the

discretion of the Court. DiGianni v. Pearson Educ., No. 10-CV-206, 2010 WL 1741373, at *1

(E.D.N.Y. Apr. 30, 2010).

       The Court has reviewed Plaintiff’s application to proceed in forma pauperis to determine

if he is financially eligible to proceed without paying the filing fee. Plaintiff’s IFP applicatio n

indicates that he is currently employed by Coney Island Hospital, earning $2,200 in take-home

pay each month.    (IFP App., Dkt. 2, at ECF 1.) Plaintiff also has $100 dollars in his savings

account and, until December 2018, received rental income from a property in Jamaica. (Id. at ECF

1–2.) Plaintiff states that the amount owed on the Jamaican property exceeded its sale price and

that his monthly expenses total approximately $2,042. (Id.) The Court finds that this financ ia l

declaration does not support a showing of indigency. Thus, the Court declines to grant in forma

pauperis status.

                                         CONCLUSION

       As stated above, the Court denies Plaintiff’s application to proceed in forma pauperis. To

proceed with this action, Plaintiff must pay $400 to the Clerk of Court of the Eastern District of

New York within fourteen (14) days from the date of this Order. If Plaintiff fails to pay the filing

fee within fourteen (14) days, this action shall be dismissed without prejudice.

       If Plaintiff decides to proceed with this action and pay the filing fee, he is directed to file

an amended complaint within fourteen (14) days from the date of this Order that comports with

Federal Rule of Civil Procedure 8. Rule 8 requires the Plaintiff to provide a short, plain statement

of his legal claims and the facts that support them so that Defendants will have adequate notice of

the claims against them and will be able to determine whether there is a legal basis for recovery.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating that Rule 8 “demands more than an
                                                 2
unadorned, the-defendant-unlawfully-harmed- me accusation”). The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith, and therefore,

in forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States,

369 U.S. 438, 444–45 (1962).

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: April 18, 2019
       Brooklyn, New York




                                                 3
